DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 10/29/2020 is acknowledged.
Claims 14 and 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dede (US 20200090862; effective filing date 9/18/2018) with evidence from Yuan et al. (ACS Applied Materials & Interfaces).
Dede discloses thermal composites having specifically designed particle distributions.  Concerning claim 1, Dede discloses the thermal composite comprises a resin matrix with a magnetically susceptible particle that has anisotropic thermal conductivity properties (para. 0015-0032).  As shown in Figures 1-3, the particles are arranged in vertical, horizontal, and angled directions, wherein as evidenced by Yuan, the in-plane and out-of-plane thermal conductivity is different (FIG. 1).  As such, given that Figures 1-3 show the magnetically susceptible particles are aligned in different angles, the regions would have different average values of thermal conductivity that would include and encompass the claimed values, given that the in-plane thermal conductivity of the particle is 600 W/mK and the out-of-plane thermal conductivity particle is 2 to 30 W/mK and the content disclosed by Dede overlaps and includes the amount disclosed in the specification (para. 0032; FIG. 1 of Yuan).  Examiner notes that the content of the filler in the specification is from about 30 to 75 wt%.
Regarding claims 2-7, Dede discloses that certain areas of the matrix would contain a higher concentration of magnetically susceptible particles than other areas, wherein the locations and pattern guide thermal energy to particular locations (para. 0026).  As such, it would have been obvious to one of ordinary art to have areas have a higher thermal conductivity or have the design as claimed regarding a loop, in order to guide thermal energy to a desired location.  Concerning claim 8, Dede discloses that the composite is used to form different types of parts (para. 0044-0046).  As such, in order to provide parts that fit together for the different uses and that the particles are aligned to provide desired heat removal from one location to another, one of ordinary skill in the art would have been motivated to cut parts of the resulting article that would interfere with the pathway for thermal conduction. 
With respect to claims 9 and 11, the magnetically susceptible particle has magnetic anisotropy and can be hexagonal boron nitride platelets (para. 0019).  Regarding claim 10, hexagonal boron nitride has a different thermal conductivity in the out-of-plane or thickness para. 0019 and FIG. 1 of Yuan).  Concerning claim 12, the resin is epoxy or other plastic or other curable materials (para. 0015).  Regarding claim 13, the composition is placed in a mold to form any desired shape and size (para. 0032).  As such, it would have been obvious to one of ordinary skill in the art to have any thickness, including that claimed, in order to provide an article that has the desired thermal conductivity pattern.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tobita et al. (US 20010004546), Yan et al. (Journal of Materials Science), Gaska et al. (Journal of Materials Science), and Balandin (WO 2015/103435).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783